DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Sheet (IDS)
The IDS filled 4/30/21 is acknowledged by the examiner. Examiner notes however that there is a minor error to reference number 3 in the “Foreign Patent Documents” section on page 1 of the IDS as the patent number for reference number 3 is incorrect. Examiner is interpreting and suggesting “EP 279383” as “—EP 1279383—". Appropriate action is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) and as being anticipated by Perser (US 4,459,980).

Regarding claim 1, Perser discloses an ankle foot orthosis (50, see Fig 1-4) comprising a foot section securable externally to a footwear worn by a user (105, see Fig 1), a leg section (combination of 75,65, see Fig 1) having a leg engagement portion extending in front of the user's lower leg and being securable against a shin area of the user's lower leg (75 of 75,65, see Fig 1; Col 3, lines 12-26), and two arm portions extending downwardly from the leg engagement portion (65 of 75,65, see Fig 1; two arm portions 65 extend downwardly from leg engagement portion 75), on opposite sides of the user's lower leg (arms portions 65 are disposed relative to the medial and lateral sides of the user’s leg when the device is worn and in use, see Fig 1), and a hinge section (section of 50 that comprises hinge members 60, see Fig 1) having two hinge members disposed on opposite sides of the user's ankle (hinge members 60 are disposed relative to the medial and lateral sides of the user’s ankle, see Fig 1), each hinge member having two ends being elastically stretchable away from one another (ends 70 and 95 of hinge members 60, see Fig 1), with a first one of the ends being secured to a corresponding one of the leg arm portions (ends 70 of hinge member 60 are secured to a corresponding leg arm portions 65, see Fig 1), and a second one of the two ends being secured to the foot section (ends 95 of hinge members 60 are secured to foot section 105, see Fig 1), with a spacing between the hinge members and the arm portions forming a foot engagement path (the spacing between hinge members 60 and arm portions 65 where the user’s foot is capable of engaging between, see Fig 1) allowing the user to respectively engage or disengage his foot from the footwear across the spacing (the foot engagement path ,the spacing between hinge members 60 and arm portions 65, enable the capability for the user’s foot to engage and disengage the device across this spacing, see Fig 1).  

Regarding claim 2, Perser discloses the ankle foot orthosis of claim 1.
Perser further discloses wherein the leg section (combination of 75,65, see Fig 1) and the foot section (105, see Fig 1) are significantly more rigid than the hinge section between the two ends of each hinge member (hinge member 60 is designed to bend in order to provide dorsiflexion assistance of the to the wearer’s shoe/foot when the device is in use and is thus considered as being less rigid than the leg section and foot section, Col 3, lines 27-41).  

Regarding claim 5, Perser discloses the ankle foot orthosis of claim 1.
 Perser further discloses wherein the foot section (105, see Fig 1) includes two arms each extending from a corresponding end of a corresponding hinge member to a distal end (arms 100 extend from corresponding end 95 of hinge member 60 to a distal end being relative to the heel of the users footwear, see Fig 1), and an interconnection member (110,115 of foot section 105, see Figs 2-3) interconnecting the two distal ends of the arms (interconnecting member 110,115 of foot section 105 interconnects the two distal ends of the arms 100 when the device is fully assembled, see Figs 1-4; Col 3, lines 60-63).  

Regarding claim 6, Perser discloses the ankle foot orthosis of claim 5.
Perser further discloses further comprising a footwear attachment bracket securable to the footwear (120 of interconnection member 110,115, see Fig 3), and snappingly engageable with the interconnection member (foot section 105 further comprises a footwear attachment bracket 120 which are slots that are part of interconnection member 110,115 where the attachment bracket 120 of interconnection member 110,115 acts as a clamp that snappingly engages with the sole of the user’s shoe when the device is assembled to the user and is thus considered as being snappingly engageable, see Figs 1-4, Col 3, lines 42-59) (the examiner is interpreting “snappingly engageable” as a snapping mechanism where the examiner is interpreting the term “snap” to be defined as “to make a sudden closing of the jaws: seize something sharply with the mouth” as referred to by the Merriam-Webster’s dictionary definition).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Perser (US 4,459,980), in view of Lindh (US 7,766,851 B2).

Regarding claim 3, Perser discloses the ankle foot orthosis of claim 1.
Perser does not explicitly discloses wherein the hinge members each include a C- shaped member made of an elastic material and extending between said two ends.  
Lindh teaches of an analogous ankle foot orthosis (Fig 1) comprising an analogous leg section (4, see Fig 1), an analogous foot section (2, see Fig 1), and an analogous hinge member (3, see Fig 1) having two analogous ends (ends 32 and 31 of hinge member 3, see Fig 1) that are secured to the end of the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hinge members disclosed by Perser with the hinge member as taught by Lindh in order to provide a greater increased return force during use thereby enabling the device to better adapt to the a user’s increased stride length or increased walking speed depending on their needs and enhancing the overall device (Col 2, lines 55-67 and Col 3, lines 1-23).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Perser (US 4,459,980), in view of Savard (US 2011/0196277 A1).

Regarding claim 4, Perser discloses the ankle foot orthosis of claim 1.
Perser further discloses wherein the foot section (105, see Fig 1) has a rear section engaging a heel portion of the footwear (100, see Figs 1,2, and 4).
Perser is silent wherein the foot section has a front section affixed externally above a toe portion of the footwear.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the foot section of Perser to include the front section as taught by Savard in order to provide enhanced securement at the foot section of the device to a user’s foot wear thereby enhancing the overall support when the device is in use (see [0046] and then [0036]-[0037] and Figs 7-9). 

Regarding claim 7, Perser discloses the ankle foot orthosis of claim 5.
Perser further discloses wherein the foot section (105, see Fig 1) further includes two rear arms each extending from a corresponding end of a corresponding hinge-8-WO 2019/046932PCT/CA2018/051062 member to a distal rear end (arms 100 extend from corresponding end 95 of hinge member 60 to a distal end being relative to the heel of the users footwear, see Fig 1), and an interconnection member (110,115 of foot section 105, see Figs 2-3).
Perser does not explicitly disclose wherein the interconnecting member interconnects the two distal ends behind a heel section of the footwear.
Savard teaches of an analogous ankle foot orthosis (Fig 7-9) having an analogous interconnected member (170, see Figs 7-9) interconnecting the two distal ends (172, see Figs 7-9) behind a heel section 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the interconnecting member and distal ends disclosed by Perser with the interconnecting member and distal ends as taught by Savard in order to provide better accommodation and reinforcement at the heel, thus enhancing the overall support of the device at the heel portion when in use ([0047]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0257162 A1, US 2,949,111, and US 305,573 are considered pertinent to the applicant’s disclosure because they relate to an analogous device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/BRANT T BENNETT/               Examiner, Art Unit 3786                                                                                                                                                                                         

/RACHAEL E BREDEFELD/               Supervisory Patent Examiner, Art Unit 3786